Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Regarding claim(s) 9-16, the claims are directed to a computer readable medium containing instructions that when executed cause a machine to perform operations. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se.  Applicant's specification discloses both non-transitory tangible media and transitory propagating signals per se (See [019] Such a storage medium includes a magnetic recording medium such as a flexible disk or a cassette tape, an optical disc such as CD-ROM or DVD-ROM, a RAM card and a variety of storage mediums); therefore, the claims must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO suggests the following approach for computer-readable medium claims, as indicated in ‘Subject Matter Eligibility of Computer Readable Media’ memo by USPTO Director David J. Kappos, dated Jan. 26, 2010: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" before “computer readable medium” to the claim.  Such an amendment would not raise an issue of new matter in this case, because Applicant has support for both embodiments in the disclosure filed 02/26/2019.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 17-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Camargo (US 2018/0005143).

Regarding claim 1, 9, 17 Camargo discloses a real estate management system for managing real estate properties through a communication network (abstract, Figure 1, [0122]);
A real estate management method for managing real estate properties through a communication network  (abstract, Figure 1, [0122]);
a real estate management program for use in a system which manages real estate properties through a communication network (abstract, Figure 1, [0122]), and for causing a server device to function as:
an internal imaging unit which images an inside of the real estate property ( Fig. 1 cameras 126, [0038] The network 105 is configured to enable exchange of electronic communications between devices connected to the network 105. For example, the network 105 may be configured to enable exchange of electronic communications between the monitor control unit 110, the sensors 122, the appliances 124, the cameras 126, the electronic lock 128 and the application server 130. [0044] In some examples, the monitor control unit 110 may include data capture and recording devices. In these examples, the monitor control unit 110 may include one or more cameras 126, one or more motion 
a tenant side device which controls communications through the internal imaging unit ([0027] In some instances, an enabled access credential allows the user to perform a greater number of actions on the application compared to an activated (but not enabled) access credential. For instance, because an enabled access credential indicates that the user has physically obtained possession over the rental property, once an access credential is enabled, the application may present the user with options to transmit instructions to connected devices and/or appliances within the property to perform certain actions. Examples of actions may include unlocking an electronic lock of the property, open(rating smart appliances within the property, among others. [0067] In some implementations, the user devices 140, 150 communicate with and receive system data from the monitor control unit 110 or the application server 130 using a communication link. For instance, the user devices 140, 150 may communicate with the monitor control unit 110 using various local wireless protocols such as Wi-Fi, Bluetooth, Zwave, Zigbee, HomePlug (Ethernet over powerline), or wired protocols such as Ethernet and USB, to connect the user devices 140, 150 to local security and automation equipment. The user devices 140, 150 may connect locally to the system 100 and sensors 122 and other devices. The local connection may improve the speed of status and control communications because communicating through the network 105 with a remote server (e.g., the application server 130) may be significantly slower. [0068] Although the user devices 140, 150 are shown as communicating with the application server 130, the user devices 140, 150 may also communicate directly with the sensors 122 and other devices controlled by the monitor control unit 110 when the user devices 140, 150 are near the property 101. For example, the user devices 140, 150 may exchange communications with the devices of the system 100 over the network 105. [0069] In some implementations, the user devices 140, 150 receive system data captured by the monitor control unit 110 through the network 105. The user devices 140, 150 may receive the data from 
an operation regulation unit which regulates an operation of the tenant side device on the basis of an operation by a tenant of the real estate property ([038] The network 105 is configured to enable exchange of electronic communications between devices connected to the network 105. For example, the network 105 may be configured to enable exchange of electronic communications between the monitor control unit 110, the sensors 122, the appliances 124, the cameras 126, the electronic lock 128 and the rental property management server 130. [0040] The monitor control unit 110 may be an electronic device that coordinates and/or monitors the operations of the components of the system 100 through a set of data transmissions with each of the components of the system 100. The monitor control unit 110 includes a controller and a network module. The controller is configured to control a system 100 (e.g., a home alarm or security system) that includes the monitor control unit 110. In some examples, the controller may include a processor or other control circuitry configured to execute instructions of a program that controls operation of an alarm system. In these examples, the controller may be configured to receive input from sensors, detectors, or other devices included in the alarm system and control operations of devices included in the alarm system or other household devices (e.g., a thermostat, an appliance, lights, etc.). For example, the controller may be configured to control operation of the network module included in the monitor control unit 110. [0046] The monitor control unit 110 may exchange communications with the sensors 122, the appliances 124, the cameras 126, the electronic lock 128, and the application server 130 using multiple communication links. The multiple communication links may be a wired or wireless data pathways configured to transmit signals from sensors 122, the appliances 124, the cameras 126, the electronic lock 128, and the application server 
a service provider side device which is connected to the internal imaging unit through the communication network for controlling a communication service with the internal imaging unit ([0047] In some implementations, the monitor control unit 110 may additionally be used to perform routine surveillance operations on a property. For instance, the monitor control unit 110 may be assigned to one or more particular properties within a geographic location and may routinely collect surveillance footage during specified time periods (e.g., after dark), which may then be transmitted to the application server 130 for transmitting back to each particular property owner. In such implementations, the property owner may receive the surveillance footage over the network 105 as a part of a service provided by a security provider that operates the application server 130. For example, transmissions of the surveillance footage collected by the monitor control unit 110 may be part of a premium security service package provided by a security provider in addition to the routine drone emergency response service. [0048] In some implementations, the monitor control unit 110 may monitor the operation of the electronic devices of the system 100 such as sensors 122, the appliances 124, the cameras 126, the electronic lock 128, and the application server 130. For instance, the monitor control unit 110 may enable or disable the devices of the system 100 based on a set of rules associated with energy consumption, user-specified settings, and/or other information associated with the conditions near or within the property 101 where the system 100 is located. In some examples, the monitor control unit 110 may be used as a replacement to a traditional security panel (or monitor control unit) that is used to monitor and control the operations of the system 100. In other examples, the monitor control unit 110 may coordinate monitoring operations with a separate security panel of 
a real estate manager side device which is connected to the internal imaging unit through the communication network for controlling a real estate management service with the internal imaging unit ([0031] In general, the architecture of the system 100 enables a property administrator 104 to rent the property 101 to a user 102 by use of a distributed access credential that is associated with the property 101 to the user 102, and specification of a set of access conditions 132 associated with property rental. The property administrator 104 may use a rental property management portal to specify the set of access conditions 132, which are then stored on the application server 130. The rental property management portal is described more particularly with respect to FIGS. 5A-5B. [0032] As described above, the access credentials associated with rental property maybe generated and distributed in a variety of ways during a property rental process. In some implementations, the access credential is generated in response to a user submitting a reservation to the rent the property 101 on a  wherein the operation regulation unit includes: 
an authentication unit which authenticates the tenant on the basis of deed data which certifies tenantship of the real estate property ( [0021] As described herein, a “property administrator” refers to an individual or an entity that controls access to a rental property. For example, in some instances, a property administrator may be a property owner that retains property title to the property to be rented. In other instances, the property administrator may be an authorized agent of the property owner that manages and rents the property on behalf of the property owner. The property administrator specifies a set of access conditions that are associated with the rental of a property. For example, the property administrator may specify the cost of rental, time periods of availability, or services that are offered along with the property rental. [0020] Once the access credential is distributed to a user, the access credential may be used for a variety of functions that are related to property rental. In some instances, the access credential can be used to provide easy access to property information without requiring the user to create a new account to access an application that is capable of exchanging ; and 
an external access control unit which permits the service provider side device and the real estate manager side device to access the internal imaging unit on the basis of the authentication result by the authentication unit and authorization operation by the tenant ([0047] In some implementations, the monitor control unit 110 may additionally be used to perform routine surveillance operations on a property. For instance, the monitor control unit 110 may be assigned to one or more particular properties within a geographic location and may routinely collect surveillance footage during specified time periods (e.g., after dark), which may then be transmitted to the application server 130 for transmitting back to each particular property owner. In such implementations, the property owner may receive the surveillance footage over the network 105 as a part of a service provided by a security provider that operates the application server 130. For example, transmissions of the surveillance footage .
Regarding claims 2, 10, and 18 Camargo further discloses:
wherein the real estate manager side device performs a preliminary inspection service through the internal imaging unit in accordance with the authentication result by the authentication unit of the tenant and the authorization operation of the tenant ([0044] In some examples, the .
Regarding claims 3, 11, and 19, Camargo further discloses:
the service provider side device can be connected to the internal imaging units of a plurality of tenants for performing a face-to-face communication service through the internal imaging units by connecting the tenant side devices of the tenants with each other in accordance with the authentication result by the authentication unit of each tenant and the authorization operation of the each tenant ([0049] As described above, the property 101 may include various monitoring devices that are each capable of performing individual monitoring operations and/or capable to performing a set of coordinated operations based on instructions received from either the monitor control unit 110 or the application server 130. For instance, the property 101 may include the sensors 122, the appliances 124, the cameras 126, the electronic lock 128, the application server 130 and other devices that provide monitoring data associated with devices, areas, or individuals located nearby or within the premises of the property 101. As an example, the cameras 126 located on the property 101 may provide video, still images, or other monitoring data, and may provide data via a live feed, transmit data to be stored in a remote location, store data locally for review at a later time, etc. [0053] The cameras 126 may be video/photographic cameras or other type of optical sensing devices configured to capture images. For instance, the cameras 126 may be configured to capture images of an area within a building monitored by the monitor control unit 110. The cameras 126 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The cameras 126 may be controlled based on commands received from the monitor control unit 110. ).
Regarding claims 4, 12, and 20 Camargo further discloses:
wherein the internal imaging unit is installed to image an opening site including at least either an entrance or a window of the real estate property from the insides of the real estate property, and wherein the service provider side device is provided with a service execution unit which executes a security record service for recording an image of the opening site with the internal imaging unit in accordance with the authentication result by the authentication unit of the tenant and the authorization operation of the tenant ([0044] In some examples, the monitor control unit 110 may include data capture and recording devices. In these examples, the monitor control unit 110 may include one or more cameras 126, one or more motion sensors, one or more microphones, one or more biometric data collection tools, one or more temperature sensors, one or more humidity sensors, one or more air flow sensors, and/or any other types of sensors that may be useful in capturing monitoring data related to the property 101 and users in the property. [0048] In some implementations, the monitor control unit 110 may monitor the operation of the electronic devices of the system 100 such as sensors 122, the appliances 124, the cameras 126, the electronic lock 128, and the application server 130. For instance, the monitor control unit 110 may enable or disable the devices of the system 100 based on a set of rules associated with energy consumption, user-specified settings, and/or other information associated with the conditions near or within the property 101 where the system 100 is located. [049] As an example, the cameras 126 located on the property 101 may provide video, still images, or other monitoring data, and may provide data via a live feed, transmit data to be stored in a remote location, store data locally for review at a later time, etc. [0053] The cameras 126 may be video/photographic cameras or other type of optical sensing devices configured to capture images. For instance, the cameras 126 may be configured to capture images of an area within a building monitored by the monitor control unit 110. The cameras 126 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The cameras 126 may be controlled based on commands received from the monitor control unit 110. [0054] The cameras 126 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the cameras 126 and used to trigger the cameras 126 to capture one or more images when motion is detected. The cameras 126 also may include a microwave motion sensor built into the camera and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Camargo (US 2018/0005143) further in view of Brohpy (US 11,145,016).

Regarding claims 5, 13, and 21 Camargo does not discloses:
an accumulating unit which accumulates history data obtained by time sequentially connecting information about successive tenants having occupied the real estate property provided with the authentication unit; 
an analysis unit which accumulates information about execution results of the face-to-face communication service, and analyzes correlation between the history data and the execution results of the face-to-face communication service; and 
a matching execution unit which selects participants of the face-to-face communication service and performs matching among the tenants.
However Brophy which similarly is directed to a rental property management technology that allows future tenants to access a property further teaches:
an accumulating unit which accumulates history data obtained by time sequentially connecting information about successive tenants having occupied the real estate property provided with the authentication unit; 
an analysis unit which accumulates information about execution results of the face-to-face communication service, and analyzes correlation between the history data and the execution results of the face-to-face communication service; and 
a matching execution unit which selects participants of the face-to-face communication service and performs matching among the tenants ( (51) The user may be asked to provide a current photo for verification purposes. For example, the owner or property management company may manually verify that the person is who they claim to be by checking the photo against public records, or .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include an accumulating unit which accumulates history data obtained by time sequentially connecting information about successive tenants having occupied the real estate property provided with the authentication unit; an analysis unit which accumulates information about execution results of the face-to-face communication service, and analyzes correlation between the history data and the execution results of the face-to-face communication service; and a matching execution unit which selects participants of the face-to-face communication service and performs matching among the tenants since such modification is just a combination of prior art elements that yield to predictable results such as determining a previous user of the system as disclosed by Brophy on paragraph [077].

Claim 6-7, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Camargo (US 2018/0005143) further in view of Ahroon (US 2011/0040692).

Regarding claim 6, 14, and 22 Camargo does not discloses:
an accumulating unit which accumulates history data obtained by time sequentially connecting information about successive tenants having occupied the real estate property and execution results of the service execution unit; an analysis unit which analyzes correlation between the history data and the execution results; a cooperation unit which cooperates with a guarantee system which guarantees legitimacy of the deed data, wherein when ownership of the real estate property is transferred, the guarantee system acquires an analysis result from the analysis unit of the service provider side device and adds the acquired analysis result and the history data to the deed data.
However Ahroon which is directed to a system and method for evaluating the condition of a rental property further teaches:
an accumulating unit which accumulates history data obtained by time sequentially connecting information about successive tenants having occupied the real estate property and execution results of the service execution unit; an analysis unit which analyzes correlation between the history data and the execution results; a cooperation unit which cooperates with a guarantee system which guarantees legitimacy of the deed data, wherein when ownership of the real estate property is transferred, the guarantee system acquires an analysis result from the analysis unit of the service provider side device and adds the acquired analysis result and the history data to the deed data ([0027] In some embodiments, in the commencement of the rental may also indicate that an account is created for the rentee and initial information about the rentee is entered, uploaded and/or stored into a computer server by the process. The server receiving this information may be associated with the entity providing the rental or may be associated with an independent company, such as www.Renti.com for example. Information that is uploaded and stored in server 26 includes, but is not limited to, items such as the original security deposit amount (a fixed, varying or zero amount), the rentee's name, address and other contact information, deposit amount, start and termination dates of rental period, whether rental payment is one time, weekly, monthly, yearly, when the rental agreement was signed, and any other information that may be helpful in identifying the rentee or renter. The actual .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include an accumulating unit which accumulates history data obtained by time sequentially connecting information about successive tenants having occupied the real estate property and execution results of the service execution unit; an analysis unit which analyzes correlation between the history data and the execution results; a cooperation unit which cooperates with a guarantee 
Regarding claim 7, 15, and 23 Camargo further discloses:
wherein the real estate manager side device further comprising: a cooperation unit which cooperates with a guarantee system which guarantees legitimacy of the deed data; and a real estate transaction execution unit which performs a transaction of the real estate property on the basis of a guarantee obtained by the cooperation unit ([0045] After the final rental inspection has been performed and the rental period has ended, block 250 compares the documentation at the start of the rental to documentation at the end of the rental. The comparison can be manually performed by the renter, a third party who may or may not be independent, or it may be computerized. Any documentation that was previously received can be compared by the process 200 and the results returned to the server/computer, the rentee and/or renter. For example, documentation at the start of the rental will be compared to documentation at the end of the rental period. Additionally, the results of the comparison could be sent to a landlord, rentee, title company, attorney or interested third party or any combination of the above via an email, electronic alert or snail mail. [0046] When the renter and rentee both provide documentation at the start and end of the rental period, the comparison also involves making an accurate determination of the rental property at different time periods by resolving discrepancies between the documentation provided by the renter and rentee. For example, when determining the condition of the rental property at the start of the rental period, the computer system .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include wherein the real estate manager side device further comprising: a cooperation unit which cooperates with a guarantee system which guarantees legitimacy of the deed data; and a real estate transaction execution unit which performs a transaction of the real estate property on the basis of a guarantee obtained by the cooperation unit since such improvement is just a combination of prior art elements to yield predictable results such as  making an accurate determination of the rental property at different time periods by resolving discrepancies between the documentation provided by the renter and rentee as disclosed by Ahroon [046].

Claim 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Camargo (US 2018/0005143) further in view of Ahroon (US 2011/0040692) and Hall (US 2005/0096996)
Regarding claims 8, 16, and 24 Camargo does not disclose:
wherein the guarantee system comprising: an address issuance unit which issues a public address generated from a public key in accordance with a public key cryptographic system for identifying a certain user, and a private key paired with the public key and capable of identifying the public key for use in an electronic signature of a real estate transaction through the public address; and a real estate transaction execution unit which acquires the deed data to transfer the ownership of the real estate property by adding a public address relating to a new tenant and changing the tenant certified by the deed data.
However Hall which is directed to an interface for conducting transactions related to a real estate property further teaches:
wherein the guarantee system comprising: an address issuance unit which issues a public address generated from a public key in accordance with a public key cryptographic system for identifying a certain user, and a private key paired with the public key and capable of identifying the public key for use in an electronic signature of a real estate transaction through the public address; and a real estate transaction execution unit which acquires the deed data to transfer the ownership of the real estate property by adding a public address relating to a new tenant and changing the tenant certified by the deed data ([0014] Any system that fully automates the closing process should provide a means for authenticating and keeping secure the electronic communications from the parties involved in the transaction. Public key cryptography, a commonly used method for authenticating and protecting such communications, uses two electronic keys, a public key and a private key, both of which are issued by a trusted third party. The private key is known only to the sending party, whereas the public key is publicly available. The keys are mathematically related such that a message decrypted with the public key could have been encrypted only with the private key. Therefore, if a sender signs a document with his private key, the recipient can use the sender's public key to confirm the authenticity of the document. For a comprehensive description of public key cryptography, see Warwick Ford and Michael S. Baum, "Secure Electronic Commerce: Building the Infrastructure for Digital Signatures and Encryption," Prentice-Hall, 1997, which is incorporated by reference herein. [0063] The title insurance .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include wherein the guarantee system comprising: an address issuance unit which issues a public address generated from a public key in accordance with a public key cryptographic system for identifying a certain user, and a private key paired with the public key and capable of identifying the public key for use in an electronic signature of a real estate transaction through the public address; and a real estate transaction execution unit which acquires the deed data to transfer the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VAYNSHTEYN, US 20170337647 The present invention generally pertains to the methods of selling products and services though a peer to peer transaction, and more particularly, to the field of real estate and providing clients with desired services without the requirement of an intermediary broker or agent. There is no longer a need for the use of brokers and agents to act as intermediaries and the sales can be made by sellers and buyers directly.
Wallace, US 20150269151 The present invention is related to addressing the logistical of managing photographs related to property inspections.
Gross, US 20150186953 The present invention relates to automated tools, methods and systems which assess the condition of living structures and other appurtenant real property features. The invention has particular utility in the areas of real estate prospecting, appraisals, insurance, targeted marketing, and similar domains.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689